                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN


 MICHELLE LYNN MCNEIL,

                                Plaintiff,
            v.                                                              ORDER

 USDA RURAL DEVELOPMENT                                                  17-cv-958-jdp
 CENTRALIZED SERVICING CENTER,

                                Defendant.


        Plaintiff Michelle Lynn McNeil, appearing pro se, filed this civil action against the

United States Department of Agriculture Rural Development program. I dismissed her

complaint because her vague allegations violated Federal Rule of Civil Procedure 8. Dkt. 4. In

particular, I stated:

                 McNeil’s allegations fall far short of [Rule 8] standards, because
                 she does not provide enough facts to explain her situation or how
                 defendant harmed her. She seems to be saying that she received
                 assistance from the USDA in obtaining a loan, that a government
                 subsidy to her has not been renewed, and that she now faces
                 foreclosure. But she does not include any background information
                 about these events, such as what type of benefit she received, what
                 property it pertains to, or specifically what actions government
                 officials took that harmed her. She says that the government
                 discriminated against her and harassed her but does not explain
                 what she means by that or why she knows that government
                 officials meant to harass or discriminate against her. Her
                 allegations are not detailed enough for defendant or the court to
                 understand what she is saying defendant did to harm her. Also, if
                 McNeil means to sue individual government officials for violating
                 her rights, she does not name any of those people as defendants
                 in the case.

Id. at 2.

        I gave McNeil a deadline to submit an amended complaint in which she explained the

events at issue in more detail. Id. McNeil has responded by submitting a letter that does not
do much to clarify her allegations. Dkt. 5. She suggests that this case “relates to a case you

dismissed,” by which I take her to mean case no. 16-cv-319-jdp, in which she alleged that

government officials violated her constitutional rights in the course of setting and overseeing

her divorce and child support arrangement in state court.1 See id. She does not explain how the

current case is related to her prior one, nor can I infer how they possibly could be related. It is

unclear to me whether she believes that I dismissed the current case in my last order, but I did

not. I dismissed her complaint, and I gave her a chance to submit a new one that better explained

her claims. I will give her one final chance to file an amended complaint, or I will indeed have

to dismiss the case because her current allegations do not state claims for relief.

       I will give her the same guidance I did in the previous order: she should draft her

amended complaint as if she were telling a story to people who know nothing about her

situation. She should simply state (1) what acts she believes violated her rights; (2) what rights

were violated; (3) who committed those acts; and (4) what relief she wants the court to provide.

In particular, she should explain what type of benefit she received from the federal government,

how it was taken away, and how it has harmed her. She should also explain how she knows

that government officials meant to harass or discriminate against her. If she means to sue

individual defendants, she should name those people as defendants in the caption of her

amended complaint. Because she mentions that she filed a complaint with the USDA Civil




1
   McNeil also states, “Is anything really random? Why were you assigned to both cases?
Einstein says God doesn’t play dice with the universe.” Dkt. 5. I am not sure what the point of
McNeil’s questions is, but I can tell her that I was assigned this case because this court’s
procedures generally assign a plaintiff’s second case to the same judge who heard the plaintiff’s
first case.


                                                2
Rights Division, it may be useful for her to include a copy of any administrative proceedings

to help explain the events surrounding this lawsuit.

       Should McNeil fail to submit an amended complaint that complies with the Federal

Rules of Civil Procedure by the deadline set below, I will direct the clerk of court to enter

judgment dismissing the case for her failure to state a claim upon which relief may be granted.



                                           ORDER

       IT IS ORDERED that plaintiff Michelle Lynn McNeil may have until November 2,

2018, to file an amended complaint more fully explaining the basis for her claims.

       Entered October 12, 2018.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               3
